Name: Council Regulation (EEC) No 3561/83 of 14 December 1983 increasing the Community tariff quota opened for 1983 by Regulation (EEC) No 3425/82 for newsprint falling within subheading 48.01 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 355/ 10 Official Journal of the European Communities 17 . 12. 83 COUNCIL REGULATION (EEC) No 3561/83 of 14 December 1983 increasing the Community tariff quota opened for 1983 by Regulation (EEC) No 3425/82 for newsprint falling within subheading 48.01 A of the Common Customs Tariff HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tariff quota opened by Regulation (EEC) No 3425/82 for newsprint falling within subheading 48.01 A of the Common Customs Tariff is hereby increased from 2 500 000 to 2 680 000 tonnes . Article 2 1 . The first tranche of the additional volume referred to in Article 1 , amounting to 175 000 tonnes, shall be allocated as follows among the Member States concerned : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 and 1 1 3 thereof, Having regard to the proposal from the Commission, Whereas the Council , by Regulation (EEC) No 3425/82 ('), opened and allocated among the Member States a duty-free Community tariff quota for news ­ print, falling within subheading 48.01 A of the Common Customs Tariff, the amount of which was fixed at 2 500 000 tonnes ; whereas, by that Regulation, the benefit of the tariff quota in question was extended to certain other types of paper which, apart from the criterion of watermarks, correspond to the definition of newsprint given in the Additional Note to Chapter 48 of the Common Customs Tariff ; Whereas, on the basis of the most recent data on this product for 1983 , it is estimated that the additional imports from third countries required by the Commu ­ nity currently amount to 180 000 tonnes ; whereas the size of the quota should be increased by this quantity to take account of the requirements noted ; whereas, in order to safeguard the Community character of the tariff quota in question , part of the volume of the proposed increase should be allocated to the Commu ­ nity reserve, the balance being allocated among certain Member States on a pro rata basis according their foreseeable requirements for imports originating in third countries, (tonnes) Benelux 12 350 Denmark 9 720 , Germany 44 625, Greece 9 290, France 14 370, United Kingdom 84 645. 2. The second tranche, amounting to 5 000 tonnes, shall constitute the reserve. The reserve provided for in Article 2 (3) of Regulation (EEC) No 3425/82 is thus increased from 150 000 to 155 000 tonnes. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1983 . For the Council The President C. SIMITIS (') OJ No L 361 , 22 . 12 . 1982, p. 2.